DETAILED ACTION
Claims 1-13 are pending in the current application.  The present application is being examined under the AIA  first to invent provisions.
Claim Objections
Regarding Claim 1, line 13, perhaps the language “the second” should be changed to “the at least one second.”
Regarding Claim 1, line 16, perhaps the language “the first” should be changed to “the first specific” or “the at least one first.”
Regarding Claim 1, line 17, perhaps the language “the second” should be changed to “the at least one second.”
Regarding Claim 1, line 20, perhaps the language “the first” should be changed to “the first specific” or “the at least one first.”
Regarding Claim 1, line 21, perhaps the language “the second” should be changed to “the at least one second.”
Regarding Claim 2, line 2, perhaps the language “the number of the” should be changed to “a number of the plurality of.”
Regarding Claim 2, line 3, perhaps the language “the number of the” should be changed to “a number of the plurality of.”
Regarding Claim 6, line 2, perhaps the language “the one” should be changed to “the at least one.”
Regarding Claim 6, line 5, perhaps the language “the one” should be changed to “the at least one.”
Regarding Claim 7, each of lines 2, 3, and 4, perhaps the language “the number of the” should be changed to “a number of the plurality of.”
Regarding Claim 11, lines 6-7, perhaps the language “the first” should be changed to “the at least one first.”
Regarding Claim 11, line 7, perhaps the language “the second” should be changed to “the at least one second.”
Regarding Claim 11, line 10, perhaps the language “side of the” should be changed to “side of a.”
Regarding Claim 11, line 12, perhaps the language “side of the” should be changed to “side of a.”
Regarding Claim 12, lines 16 and 22, perhaps the language “side of the” should be changed to “side of a.”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Specifically, Claim 1 is rejected since there is no antecedent basis for the language “the at least one” recited in line 10.
Additionally, Claim 1 is rejected since there is no antecedent basis for the language “the second” recited in line 11.
Regarding Claim 1, line 12, there is no antecedent basis for the language “the at least.”
Regarding Claim 4, line 3, there is no antecedent basis for the language “the second.”
Regarding Claim 5, line 2, it is not clear which switch the language “the second pressure-sensitive switch” refers to.  That is, it is not clear if “the second pressure-sensitive switch” is included within the “at least two second pressure-sensitive switches of Claim 1, lines 8-9.
Regarding Claim 6, line 3, there is no antecedent basis for the language “the one second.”
Regarding Claim 6, line 6, there is no antecedent basis for the language “the one first.”
Regarding Claim 12, lines 9 and 10, it is not clear what is meant by the language “the first” and “the second,” respectively.  
Regarding Claim 12, lines 12 and 13, it is not clear what is meant by the language “the first” and “the second,” respectively.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.  

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawahira et al. (U.S. Pat. Pub. No. 2006/0278513, hereinafter “Kawahira”).    
Specifically, regarding Claim 1, Kawahira discloses a sitting sensor (Abstract) comprising: a pair of insulating sheets (45, 47; [0131], FIG. 13), a spacer (45; ¶ [0130]) disposed between the pair of insulating sheets (45, 47; FIG. 15) and having a plurality of openings (23A-23D; ¶ [0109] and FIG. 11), a plurality of pressure-sensitive switches (49A-49I; ¶ [0131]) including a pair of electrodes (11A-11D and corresponding ones of 17A-17D and 21A-21D; FIGS. 8 and 10-12 and see also [0130] discussing the relationship between switch 1 in FIG. 7 and that of switch 41 in FIG. 13) facing each other at the plurality of openings (23A-23D; FIGS. 8 and 10-12), and a pair of terminals (9, 15; FIG. 13), wherein the plurality of pressure-sensitive switches (49A-49I) is configured by at least one first pressure-sensitive switch (49G) including one first specific pressure-sensitive switch (49G; FIG. 13) and at least two second pressure-sensitive switches (e.g., 49A, 49D, 49I, and 49H; FIG. 13), and has a first pressure-sensitive switch group (G1; FIG. 13 reproduced and annotated below) including the at least one first pressure-sensitive switch (49G) including the one first specific pressure-sensitive switch (49G) and [the] at least one second pressure-sensitive switch (49D), and [the] second pressure-sensitive switch group (G2) including the at least one first pressure-sensitive switch (49G) including the first specific pressure-sensitive switch (49G; FIG. 13) and [the] at least one second pressure-sensitive switch (49H) that is different from the [at least one] second pressure-sensitive switch of the first pressure-sensitive switch group (G1; FIG. 13), in the first pressure-sensitive switch group (G1), the first specific pressure-sensitive switch (49G) is located at an end of the first pressure-sensitive switch group (G1; FIG. 13), and the first pressure-sensitive switch (49G) and the [at least one] second pressure-sensitive switch (49D) are adjacent to each other along a left-right direction of a seat (FIG. 13), in the second pressure-sensitive switch group (G2), the first specific pressure-sensitive switch (49G) is located at an end of the second pressure-sensitive switch group (G2; FIG. 13), and the first [specific] pressure-sensitive switch (49G) and the [at least one] second pressure-sensitive switch (49H) are adjacent to each other along a front-rear direction of the seat (FIG. 13), and turning on the at least one first pressure-sensitive switch (49G) and the at least one second pressure-sensitive switch (e.g., 49D, 49H) causes a current to flow between the pair of terminals (9, 15; ¶¶ [0120], [0121]).

    PNG
    media_image1.png
    906
    676
    media_image1.png
    Greyscale


Regarding Claim 3, Kawahira discloses that the pair of insulating sheets (45, 47) has a first belt (B1; FIG. 13) that overlaps all the pressure-sensitive switches (49A, 49D, 49G) of the first pressure-sensitive switch group (G1) and extends along the left-right direction of the seat (FIG. 13), and a second belt (B2) that overlaps all the pressure-sensitive switches (49I, 49H, 49G) of the second pressure-sensitive switch group (G2) and extends along the front-rear direction of the seat (FIG. 13).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kawahira.
Regarding Claim 2, Kawahira discloses substantially all of the limitations of the present invention but does not disclose the claimed number of switches. However, it would have been obvious to one of ordinary skill in the art to design the claimed sitting sensor such that a number of the pressure-sensitive switches of the second pressure-sensitive switch group is larger than a number of the pressure-sensitive switches of the first pressure-sensitive switch group to increase a directional sensing capability of a sitting surface that complies to a seat dimension (e.g., a longer front-rear directional seat).  It has been concluded that absent any convincing showing of the criticality of the design, this particular design is nothing more than the inventor choice without departing from the scope of the invention. In re Dailey, 149 USPQ 47 (CCPA 1976).
Regarding Claim 13, Kawahira discloses substantially all of the limitations of the present invention but does not disclose the claimed number.  However, it would have been obvious to one of ordinary skill in the art to utilize two pressure-sensitive switches in the first pressure-sensitive switch group to provide adequate sensing capability of a reduced sitting surface (e.g., a smaller-sized seating surface).  It has been concluded that absent any convincing showing of the criticality of the design, this particular design is nothing more than the inventor choice without departing from the scope of the invention. In re Dailey, 149 USPQ 47 (CCPA 1976).
Conclusion
Kawahira does not disclose that the at least one first pressure-sensitive switch (49G) and the at least one second pressure-sensitive switch (49D) are disposed adjacent to each other along the front-rear direction of the seat, as recited in Claim 4.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is 313-446-6518.  The examiner can normally be reached Monday through Thursday, 1030am - 9pm.   
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833